 1   KELLER & BENVENUTTI LLP
     Tobias S. Keller (#151445)
 2   (tkeller@kellerbenvenutti.com)
     Jane Kim (#298192)
 3   (jkim@kellerbenvenutti.com)
     Thomas B. Rupp (#278041)
 4   (trupp@kellerbenvenutti.com)
     650 California Street, Suite 1900
 5   San Francisco, CA 94108
     Tel: 415 496 6723
 6   Fax: 650 636 9251

 7   Attorneys for Ja-Ru, Inc.

 8

 9                               UNITED STATES BANKRUPTCY COURT

10                               NORTHERN DISTRICT OF CALIFORNIA
11
                                         SAN JOSE DIVISION
12
     In re:                                       Bankruptcy Case No. 19-52335 (MEH)
13
     IMPERIAL TOY LLC,                            Chapter 11
14

15   Debtor.
                                                  NOTICE OF APPEARANCE AND
16                                                REQUEST FOR NOTICE

17

18

19

20

21

22

23

24

25

26

27

28
 1   TO THE CLERK OF THE COURT, THE DEBTOR AND ITS COUNSEL, AND ALL OTHER
     PARTIES IN INTEREST:
 2

 3
             PLEASE TAKE NOTICE that Keller & Benvenutti LLP (“K&B”) hereby appears in the
 4   above-captioned chapter 11 case as counsel for Ja-Ru, Inc. (“Ja-Ru”). K&B hereby requests, on behalf
     of Ja-Ru, pursuant to 11 U.S.C. §§ 342 and 1109(b) and Rules 2002, 3017, 9007, and 9010 of the
 5   Federal Rules of Bankruptcy Procedure, that copies of all papers filed in this proceeding or in any
     related adversary proceedings be served (including without limitation electronically by the Court’s
 6   ECF system) on the following individuals:

 7          Tobias S. Keller, Esq. (tkeller@kellerbenvenutti.com)
            Jane Kim, Esq. (jkim@kellerbenvenutti.com)
 8          Thomas B. Rupp, Esq. (trupp@kellerbenvenutti.com)
            Keller & Benvenutti LLP
 9          650 California Street, Suite 1900
            San Francisco, CA 94108
10
            Telephone:     (415) 496-6723
            Facsimile:     (650) 636-9251
11

12           PLEASE TAKE FURTHER NOTICE that, pursuant to 11 U.S.C. § 1109(b), the foregoing
     request includes not only the notices and papers referred to or specified above but also includes,
13   without limitation, orders and notices of any application, complaint, demand, motion, petition, plan,
     disclosure statement, pleading or request, whether formal or informal, whether written or oral, and
14   whether transmitted or conveyed by mail, telephone, telegraph, telex or otherwise filed or made which
     affect or seek to affect in any way rights or interests of creditors, parties in interest, Ja-Ru, the Debtor
15   or the property of the Debtor.

16           PLEASE TAKE FURTHER NOTICE that, by filing this request, Ja-Ru does not waive or
     otherwise limit (a) Ja-Ru’s right to have final orders in non-core matters entered only after de novo
17   review by a District Judge, (b) Ja-Ru’s right to trial by jury in any proceeding so triable in these cases
     or any case, controversy, or proceeding related to these cases, (c) Ja-Ru’s right to have the District
18   Court withdraw the reference in any matter subject to mandatory or discretionary withdrawal or (d)
     any other rights, claims or actions, to which Ja-Ru is or may be entitled under agreements, in law or in
19   equity, all of which rights, claims, actions, defenses, setoffs and recoupments Ja-Ru expressly reserves.

20   Dated: November 18, 2019                       KELLER & BENVENUTTI LLP

21
                                                    By:     /s/ Tobias S. Keller______________
22                                                          Tobias S. Keller

23                                                  Attorneys for Ja-Ru, Inc.

24

25

26

27

28
